Title: From George Washington to Robert Morris, 29 January 1783
From: Washington, George
To: Morris, Robert


                        
                            dear Sir,
                            Newburgh Jany 29th 1783.
                        
                        As I never saw, nor never heard of the resolve of Congress spoken of by the Secretary at war (as mentioned in
                            your letter of the 21st Instt) I conceive it to be a right inherent with Command to limit (as circumstances
                            & the nature of Service may require) the proportion of Women to the Men of an Army I confess I felt myself hurt by
                            the interference of other departments without any previous notice or communication of sentiments with me, on the Subject.
                        The import of the resolution of the Secy at W. & yourself by fair deduction is, that an abuse
                            existed, which required correction; by limiting the number of Rations for Women to a fifteenth of the Issues to
                            Non-Commissioned Officers & privates; when the fact is, that from calculation the new mode has added 52,560
                            Rations to the annual expence of the Army in this Quarter, as will appear by the inclosed, Official Return; and would if
                            the strict letter had been adhered to, have involved particular Corps in great distress.
                        It will appear, by having recurrence to my Orderly Book, that an Oeconomical attention to the public
                            interest—in this case—has not been wanting; but that upon every return of the number of Women called for (at different
                            periods) when compared with the totality of the Army—it has been found, that no general Rule consistent with American, or
                            British Customs, could be established that would not encrease the agregate amount of the Issues—and therefore that it was
                            better to submit to a surplusage in some Corps than to render the expence greater and the evil more extensive by adopting
                            a limitation which would pervade the whole Army—especially too, as some of those Corps were, and still are, under particular
                            circumstances—for instance the Regiments of York—which, in part, are composed of Long Islanders & others who fled
                            with their families when the enemy obtained possession of those places and have no other means of subsistence. The Cries
                            of the Women—the sufferings of their children—and the complaints of the Husbands would admit of no alternative. The latter
                            with too much justice remarked "If pay is with-held from us, and Provisions from our Wives & Children we must all starve together; or commit Acts which may involve us in ruin"—Our Wives add they "could earn
                            their Rations, but the Soldier—nay the officer—for whom they wash has nought to pay them." In a word I was obliged to
                            give Provisions to the extra women in these Regiments or loose by Desertion—perhaps to the Enemy—some of the oldest and
                            best Soldiers in the Service. To suspend the publication of the allowance I could not because it was
                            a link into & became part of a Plan which was to have an operation in a few days, to wit before the first of this
                            Month.
                        You will, My dear Sir, consider this as a free, friendly, & confidential communication. I early
                            assured you, and more than once, with great sincerity have repeated it, that you will find the best disposition in me to
                            support your Administration and to give efficacy to your plans of oeconomy as far as they came within my sphere of Action—If therefore you perceive, or think you perceive any defect in the Police of the Army and will suggest a remedy, I pledge
                            myself to you that I shall receive the information, and hints, as a test of your friendship; and will, as far as my
                            judgment & powers extend endeavor to correct it. But if from misconception, mis–information, or a partial
                            investigation, the interior of my business is taken up by others at the distance of 150 Miles, it is easy to conceive the
                            confusion & bad consequences which must ensue.
                        Any Assistance or advice, which I can give to the Assistant Comy of Marine Prisoners at Dobbs’ Ferry will be
                            afforded with Pleasure. Under the regulations wch I have established the imposition which you seem to apprehend—namely,
                            applying money to mercantile purposes under the ostensible pretext & appearance of supporting the Prisoners—cannot
                            be practiced, unless it is connived at by the Executive of the State from whence it comes—because it is a positive
                            & standing order at that Post—where alone Flags are permitted, to suffer no Person to
                            go in—send in—or have any communication with any person on the Lines who is not vested with proper authority therefor,
                            from Congress, the Executive of the State in which the Applicant lives, the Secretary at war, yourself, or Head Qrs of the
                            Army. That a correspondence is held with the Enemy through other Channels, I have not the smallest doubt; nor will five
                            such Armies as I command prevent it, unless the states will make it Felony and execute the Laws with fidiltiy and
                            Strictness on offenders without respect to Persons. With great esteem & regard I am—Dr Sir Yr most Obt & Affe H. Ser.
                    Go: W.